UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PALANI KARUPAIYAN,

                            Plaintiff,

                     v.

CVS HEALTH CORPORATION; AETNA;                        19 Civ. 8814 (KPF)
ACTIVE HEALTH MANAGEMENT;
                                                    ORDER OF SERVICE
KALYANI LAKSHMI BELLAMKONDA;
ROBERT DENNER; APN CONSULTING,
INC.; VEDANT PATHAK; NEELA
PATHAK; PURVI JHALA,

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court mailed the Mediation Referral Order to Plaintiff’s last known

address on December 2, 2019. (Dkt. #6). That Order was returned to the

Court, and marked as unable to be delivered or forwarded. In attempting to

locate a forwarding address for Plaintiff, the Court reviewed Plaintiff’s

submissions, including the Complaint, in which Plaintiff indicated that he was

unable to secure a stable residence and provided an email address for

communication with him: palanikay@gmail.com. (Dkt. #1 at ¶ 6). In order to

insure that Plaintiff receives communications from the Court regarding this

case, the Court is forwarding this Order, the Mediation Referral Order, and the

attached application to receive service by electronic means, to Plaintiff’s email

address. If Plaintiff receives this Order, he should write to the Court

immediately, and by no means later than January 22, 2020, to advise the

Court: (i) if Plaintiff now has a permanent physical address; (ii) whether the
email address used by the Court is valid and will be checked in the future; and

(iii) in either event, if he wishes to receive service by electronic means, in which

case he should complete the attached application to receive service by

electronic means.

SO ORDERED.

Dated: January 7, 2020
       New York, New York

                                                KATHERINE POLK FAILLA
                                               United States District Judge




 Sent by e-mail to: palanikay@gmail.com




                                         2
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PALANI KARUPAIYAN,
                           Plaintiff,

                     v.                          19 Civ. 8814 (KPF)

CVS HEALTH CORPORATION; AETNA;                   MEDIATION REFERRAL
ACTIVE HEALTH MANAGEMENT;                        ORDER FOR PRO SE
KALYANI LAKSHMI BELLAMKONDA;                     EMPLOYMENT
ROBERT DENNER; APN CONSULTING,                   DISCRIMINATION CASES
INC.; VEDANT PATHAK; NEELA
PATHAK; PURVI JHALA,
                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      IT IS ORDERED that this pro se case is referred for mediation to the

Court’s Mediation Program. Local Civil Rule 83.9 and the Mediation Program

Procedures shall govern the mediation. Unless otherwise ordered, the

mediation will have no effect upon any scheduling order issued by this Court,

and all parties are obligated to continue to litigate the case.

      IT IS FURTHER ORDERED that the Clerk of Court shall attempt to locate

pro bono counsel to represent Plaintiff at the mediation. Pro bono counsel will

contact Plaintiff directly. The time to assign a mediator under Local Civil Rule

83.9 and the Court’s Mediation Program Procedures will be deferred until pro

bono counsel has filed a Notice of Limited Appearance of Pro Bono Counsel.

Pro bono counsel will represent Plaintiff solely for purposes of the mediation,

and that representation will terminate at the conclusion of the mediation

process.
      IT IS FURTHER ORDERED that any objection by Plaintiff either to the

mediation or to the Court’s request for pro bono counsel to represent Plaintiff in

the mediation must be filed within 14 days of this order.

SO ORDERED.

Dated: December 2, 2019
       New York, New York

                                                     KATHERINE POLK FAILLA
                                                    United States District Judge




  A copy of this Order was mailed by Chambers to:

     Palani Karupaiyan
     606 Cinder Rd.
     Edison, NJ 08820
                     United States District Court
                     Southern District of New York
                     Pro Se Office


     Pro Se (Nonprisoner) Consent & Registration Form to Receive
                      Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

    1. Sign up for a PACER login and password by contacting PACER 1 at
       www.pacer.uscourts.gov or 1-800-676-6856;
    2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.

                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 2

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
                     United States District Court
                     Southern District of New York
                     Pro Se Office


                             CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

          1. I have regular access to my e-mail account and to the internet and will check regularly
             for Notices of Electronic Filing;
          2. I have established a PACER account;
          3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
             Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
             copies of case filings, including motions, decisions, orders, and other documents;
          4. I will promptly notify the Court if there is any change in my personal data, such as name,
             address, or e-mail address, or if I wish to cancel this consent to electronic service;
          5. I understand that I must regularly review the docket sheet of my case so that I do not
             miss a filing; and
          6. I understand that this consent applies only to the cases listed below and that if I file
             additional cases in which I would like to receive electronic service of notices of
             documents, I must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
          Note: This consent will apply to all cases that you have filed in this court, so please list all of
          your pending and terminated cases. For each case, include the case name and docket
          number (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                      City                       State                       Zip Code


Telephone Number                                        E-mail Address


Date                                                    Signature

Return completed form to:
Pro Se Office (Room 200)
500 Pearl Street
New York, NY 10007
